Citation Nr: 0306722	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which denied 
the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in September 1999, a transcript 
of which is of record.

In a December 1999 decision, the Board denied the veteran's 
low back claim, as well as a claim of service connection for 
a left knee disorder.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a July 2001 Order, the Court vacated the Board's 
decision, and remanded the case for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).

In a July 2002 decision, the Board denied the veteran's left 
knee claim.  Further, the Board noted that it was undertaking 
additional development with respect to the low back claim 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
This development has now been completed, the veteran was 
informed of the results of this development, and a response 
has been received from his accredited representative.  
Accordingly, the Board will now address the merits of the 
underlying claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects the veteran sustained a low back 
injury during service when he was in an armored transport 
that struck a mine.

3.  The medical evidence tends to show the veteran has a 
current low back disorder due to his in-service back injury.


CONCLUSION OF LAW

Service connection is warranted for the veteran's low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the veteran was advised of the 
provisions of the VCAA by the July 2002 Board decision on his 
left knee claim.  This decision also addressed the elements 
necessary to substantiate a claim of service connection, as 
did the May 1998 Statement of the Case (SOC) and the prior 
Board decision of December 1999.  Further, the veteran was 
sent correspondence dated in March 1997, December 1997, and 
October 2002, which requested that he identify all pertinent 
medical records, and indicated that VA would request all such 
records.  Moreover, he was accorded a VA medical examination 
in relation to this case, it does not appear he has 
identified any pertinent evidence that is not of record, and 
he had the opportunity to present testimony in support of his 
claim at the September 1999 personal hearing.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  In 
addition, for the reasons stated below, the Board has 
determined that the evidence supports a favorable disposition 
of the issue on appeal.  Accordingly, any deficiency on the 
part of VA with respect to the VCAA has been rendered moot.


Background.  The veteran has contended in various statements, 
and at his September 1999 personal hearing, that he incurred 
a low back disorder as a result of an injury he sustained 
when he was riding in an armored personnel carrier that hit a 
mine.  The mine caused serious damage to the vehicle, and 
threw him thirty to forty feet from the carrier upon impact.  
He also testified that while he has had back problems since 
the initial in-service injury, he just lived with these 
problems, and did not seek medical attention until 1986.  

The service medical records contain no mention of a low back 
injury as described by the veteran, and his spine was 
clinically evaluated as normal on his November 1968 
separation examination.  Nevertheless, a telegram, dated in 
November 1968, that was apparently sent to the veteran's 
parents by the Adjutant General at the direction of the 
Secretary of the Army, stated that the veteran was slightly 
wounded in November 1968 as a result of which he received a 
laceration to the left knee.  It was also stated that he had 
been a passenger on a military vehicle when the vehicle was 
hit by a hostile mine.  The veteran was treated and returned 
to duty.  Since the veteran was not seriously wounded, no 
further report was to be furnished.  

The veteran has also submitted photographs taken at the time 
of the accident that show the disabled military vehicle.  
However, the veteran is not in the photographs and the 
photographs do not show the extent of his injuries.  
Nevertheless, the record shows that he received the Purple 
Heart for an in-service injury.  

Various post-service medical records are on file which cover 
a period from 1986 to 1998.  Among other things, these 
records show treatment for back problems on a variety of 
occasions.  For example, records dated in May 1986 note that 
the veteran was evaluated for a complaint of back pain of two 
to three weeks duration.  It was noted that the back pain 
appeared to start after two nights of prolonged sitting in a 
chair while at work.  However, X-rays of the lumbosacral 
spine were normal, and no diagnosis was recorded.  A 
diagnosis of lumbosacral strain syndrome was recorded during 
the 1990s, including in February 1997, and it was noted at 
that latter time that the veteran had back pain status-post 
Vietnam injury when he was thrown from a truck.  Similarly, a 
June 1997 VA medical examination resulted in a diagnosis of 
moderate to severe degenerative disc disease, which the 
examiner indicated was status post-mine explosion in Vietnam.  
In addition, a February 1998 statement from a private 
chiropractor noted that the veteran was seen for acute onset 
of low back pain after a late night of working at a desk.  
The veteran reportedly had low back pain without 
radiculopathy and was diagnosed with severe lumbar 
sprain/strain.  A lumbar corset was prescribed.

The veteran was accorded a VA medical examination in 
conjunction with this claim in December 2002, at which the 
examiner noted that the claims folder had been reviewed and 
summarized the contents thereof.  Following examination of 
the veteran, the examiner diagnosed degenerative disc 
disease, L5-S1.  The examiner also opined that it was as 
likely as not that the veteran's current lumbar spine 
pathology was initiated by the significant trauma that he 
sustained in Vietnam with subsequent recurrent exacerbation 
episodes.  In an addendum, the examiner noted that the CT 
scan of the lumbar spine had been reviewed, and that it 
showed evidence of degenerative disc disease at L5-S1, as 
well as some facet arthropathy on the left side at this 
level.  The examiner reiterated his opinion that this current 
pathology was incurred in service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  While the veteran's DD Form 
214 shows that his military occupational specialty was that 
of a finance specialist, and he testified at his personal 
hearing that his duties were that of a financial clerk, and 
that he was in the field at the time of the injury to take 
pay complaints, the Board notes that the veteran's DD Form 
214 also shows that he was awarded the Purple Heart.  Under 
these circumstances, the Board finds that the claimed low 
back injury occurred during service as contended by the 
veteran.


Analysis.  In the instant case, the Board finds that the 
evidence supports the veteran's claim of service connection 
for a low back disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

While the service medical records show no low back disability 
or injury, the Board finds that the veteran's description of 
an in-service low back injury sustained when he was riding in 
an armored personnel carrier that hit a mine is consistent 
with the circumstances of his active duty in Vietnam, to 
include his receipt of a Purple Heart.  38 U.S.C.A. § 
1154(b).  There is also medical evidence of a current low 
back disorder.  While there is no medical evidence of a low 
back disability until 1986, approximately 18 years after his 
separation from service, the December 2002 VA examiner has 
opined that it is as likely as not that the current 
disability is related to the in-service injury.  This opinion 
is based upon both an examination of the veteran and a review 
of his claims folder.  The Board finds that the evidence is 
at least in equipoise as to whether the veteran's low back 
disability is causally related to in-service trauma.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for his low back disorder.


ORDER

Entitlement to service connection for a low back disorder is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

